Adams, Ch. J.
These cases are similar in most respects in regard to the facts, and they are submitted together. On the eighteenth day of March, 1886, tjie district court of Plymouth comity adjudged the plaintiffs in the above-entitled cases to be in contempt, in violating certain writs of injunction issued to restrain them from maintaining a nuisance by selling intoxicating liquor upon certain described premises, in violation of law, and rendered a judgment of a fine of $500 in each of the cases against the plaintiff Manderscheid, and of $500 against each of the other plaintiffs, and ordered that each be imprisoned in the jail of Plymouth county for the period of three months, but if the fine should be paid within thirty days from tbe date of the order, the plaintiff should be released.
*2421. intoxicaiiíjunction°:rs' contempt: utic of cause, *241I. The first action for an injunction against Mander*242selieid was brought in the name of Hugh Campbell. The other actions were brought in the names of other individuals. The proceedings for contempt . . , were entitled the same as the respective actions in which the injunctions were issued. These plaintiffs, the defendants in the proceedings for contempt, moved to strike from the files the affidavit and notice to show cause against punishment for contempt, for the reason, as alleged, that no such proceedings can be had in an equitable action as such, and can only be brought and prosecuted in the name of the state of Iowa. The court overruled the motion, and these plaintiffs insist that the court acted illegally in so doing. The court whose orders these plaintiffs were charged with having disobeyed was the court of equity which issued the injunctions. The same court must inflict the punishment for contempt, for each court must see to it for itself that its orders are not disobeyed. In State v. Tipton, 1 Blackf., 166, Blackford, J., said: “Whether the circuit court has been treated with contempt or not is for that court alone to decide.” In our opinion, it was proper to conduct the proceedings for contempt under the titles of the respective equity cases, for it was against the judicial authority exercised in those cases that the alleged acts of contempt were committed. It is true that the proceeding is not an equity proceeding, but it is in aid of the enforcement of orders made in an equity proceeding.
2.__;_; siuñv oause.to II. The statute requires that a rule shall be served to show cause against the punishment. The plaintiffs claim that the statute never was complied with, because what was served was a mere notice, signed by the attorneys of the plaintiffs in the injunction actions. It may be conceded that this was irregular; but these plaintiffs appeared, and attempted to show cause, and were in no way prejudiced by the irregularity.
*2433. —: --: to juryrtnaí. *242III. It is insisted that these plaintiffs had a right to a trial by jury because the same act, if committed, which con*243stitnted the alleged contempt, constituted a crime. But the court did not inflict punishment of the act as a crime, but merely as violative of the injunction, and these plaintiffs may still be punished for the act as a crime; and when they shall be prosecuted for that purpose they will be entitled to a jury. IY. It is said that the court, proceeded illegally in try-
4. practice errórsPwaived. ing the cases upon ex parte affidavits. But it does not, we think, appear how the affidavits were taken, and, besides, no objection appears to have been made to their introduction.
Y. The paintiffs insist that the evidence is insufficient to sustain the judgments, but upon a separate reading we have all reached a different conclusion.
Some questions presented in argument are more fully considered in Jordan v. Circuit Court of Wapello Co., ante, 177.
We have examined the cases fully, and do not find that the court exceeded its jurisdiction, or acted illegally, and the several judgments must be
Affirmed.